DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Erie County Court of Common Pleas denying appellant Sean A. Hayes' "MOTION TO WITHDRAW GUILTY PLEA PURSUANT TO CRIM.R. 32.1." Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte transfer this matter to our accelerated docket and, hereby, render our decision.
Appellant's motion to withdraw his plea alleged a denial of his constitutional rights and, despite the caption, meets the definition of a motion for postconviction relief as set forth in R.C. 2953.21(A)(1). See State v. Reynolds (1997), 79 Ohio St.3d 158, syllabus; State v. Darden (Feb. 19, 1999), Erie App. No. E-98-062; State v. Parra (Jan. 14, 2000), Lucas App. No. L-99-1123, unreported. Considering appellant's motion as a motion for postconviction relief, we find the motion is untimely.1
See. R.C. 2953.21(A)(2). We further find that appellant has failed to demonstrate a cognizable reason for the delay. R.C.2953.23. The trial court erred in considering the merits of the motion and the judgment is void. Accordingly, appellant's assignments of error are moot and the appeal is dismissed. Costs of this appeal are assessed to appellant.
APPEAL DISMISSED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
MELVIN L. RESNICK, J., RICHARD W. KNEPPER, P.J., and MARK L. PIETRYKOWSKI, J., concur.
1 Appellant entered a guilty plea on January 27, 1994. His motion to file a delayed appeal was filed on September 30, 1996, and was denied by this court on October 30, 1996. After filing various motions, appellant filed his motion to withdraw guilty plea on June 25, 1997.